DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks filed 11/4/2022, with respect to the art rejection(s) under Bornard have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bornard and Coulson.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bornard FR 3006010 (for English translation see US 10400740) in view of Coulson US 20060115357.
Regarding claim 17, Bornard discloses (Fig. 1) a hydraulic turbine comprising: 
a runner crown (2022); 
a runner band (2020); 
a plurality of blades (208A) fixed between the runner crown and the runner band (col. 4 ln. 60), the blades rotating around an axis of rotation (Z202) in operation of the hydraulic turbine in water (Fig. 1); 
each of the blades comprising: 
a leading edge (2080) and a trailing edge (downstream end of 208A); 
at least one local extension (208B) having a first contact surface (pressure side of Z208, Fig. 3) fixed to the trailing edge (downstream end of 208A) of the blade, a second contact surface (suction side of Z208) fixed to either the runner band or the runner crown (col. 10 ln. 20-24), and two lateral sides (pressure and suction sides of 208B) joining at a ridge line (2082); and 
the local extension is deformable with respect to the blade, the runner band, or the runner crown (col. 6 ln. 4-6); and
the local extension has a configuration (sharp or pointed trailing edge rather than squared off trailing edge) so as to reduce vortices at the trailing edge (Fig. 10, showing a sharp or pointed trailing edge). 
However, it does not teach that wherein the ridge line comprises a curved profile including a concave portion and a convex portion.
Coulson teaches a hydraulic turbine comprising: a blade with a ridge line (16) having a local concave and convex portion (Figs. 7-8; [0030]) in order to reduce static and dynamic stress concentrations where the blade attaches to the band and/or crown ([0005-6]).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the local extension as taught by Bornard by utilizing a concave and convex portion as taught by Coulson in order to reduce static and dynamic stress concentrations.
Regarding claim 18, Bornard further discloses that each blade comprises two of the local extensions each fixed to the trailing edge of the blade (col. 8 ln. 33-48), one of the local extensions fixed to the runner band and the other of the local extensions fixed to the runner crown (Fig. 6 and col.10 ln. 20-23).  
Regarding claim 19, Bornard further discloses that the lateral sides (pressure and suction side of 208B) comprise a shape that follows water flow lines along the blade when the hydraulic turbine is operated in water (col. 6 ln. 4-6).  
Regarding claim 20, Bornard further discloses that the local extension is a 3D 
Regarding claim 21, Bornard further discloses that the local extension is formed from one or a combination of: epoxy resin material, a composite or plastic material, glass fibers or carbon fibers, or carbon fibers mixed with an epoxy resin material (col. 6 ln. 6-7).  
Regarding claim 22, Bornard further discloses that the local extension comprises a shell and an internal part (Figs. 10 and 11; col. 9 ln. 35-44).  
Regarding claim 23, Bornard further discloses that the shell (208B1) comprises a stratified composite material (Fig. 11, 208B1a-e) and the internal part (208B2) comprises a resin material (col. 9 ln. 37).  
Regarding claim 24, Bornard further discloses that the hydraulic turbine is one of: a Francis turbine (col. 1 ln. 19), a Kaplan turbine (col. 11 ln. 1-2), a diagonal flow type turbine, or a pump-turbine.  
Regarding claim 25, Bornard discloses a method for improving the performance of a hydraulic turbine, wherein the hydraulic turbine includes: 
a runner crown (2022); 
a runner band (2020); 
a plurality of blades (208A) fixed between the runner crown and the runner band (col. 4 ln. 60), each of the blades including a leading edge (2080) and a trailing edge (downstream end of 208A); the method comprising 
fixing (col. 6 ln. 7-9) at least one local extension (208B) to the trailing edge of the blade via a first contact surface (pressure side of Z208) and to either the runner crown or the runner band (col. 10 ln. 20-24) via a second contact surface (suction side of Z208), the local extension having two lateral sides (pressure and suction sides of 208B) joining at a ridge line (2082) and being deformable with respect to the blade, the runner band, or the runner crown (col. 6 ln. 4-6); and
forming the local extension with a configuration (sharp or pointed trailing edge rather than squared off trailing edge) so as to reduce vortices at the trailing edge (Fig. 10, showing a sharp or pointed trailing edge). 
However, it does not teach forming the ridge line with a curved profile including a concave portion and a convex portion.
Coulson teaches a hydraulic turbine comprising: a blade with a ridge line (16) having a local concave and convex portion (Figs. 7-8; [0030]) in order to reduce static and dynamic stress concentrations where the blade attaches to the band and/or crown ([0005-6]).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the local extension as taught by Bornard by utilizing a concave and convex portion as taught by Coulson in order to reduce static and dynamic stress concentrations.
Regarding claim 26, Bornard further discloses fixing two of the local extensions each fixed to the trailing edge of the blade (col. 8 ln. 33-48), one of the local extensions fixed to the runner band and the other of the local extensions fixed to the runner crown (Fig. 6 and col.10 ln. 20-23).  
Regarding claim 27, Bornard further discloses providing the lateral sides (pressure and suction side of 208B) with a shape that follows water flow lines along the blade when the hydraulic turbine is operated in water (col. 6 ln. 4-6).  
Regarding claim 29, Bornard further discloses forming the local extension from one or a combination of: epoxy resin material, a composite or plastic material, glass fibers or carbon fibers, or carbon fibers mixed with an epoxy resin material (col. 6 ln. 6-7).  
Regarding claim 30, Bornard further discloses forming the local extension with a shell and an internal part (Figs. 10 and 11; col. 9 ln. 35-44).  
Regarding claim 31, Bornard further discloses that the shell (208B1) is formed from a stratified composite material (Fig. 11, 208B1a-e) and the internal part (208B2) is formed from a resin material (col. 9 ln. 37).  
Regarding claim 32, Bornard further discloses that the hydraulic turbine is one of: a Francis turbine (col. 1 ln. 19), a Kaplan turbine (col. 11 ln. 1-2), a diagonal flow type turbine, or a pump-turbine.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bornard FR 3006010 (for English translation see US 10400740) in view of Coulson US 20060115357 as applied to claim 25 above, and further in view of Su CN205508253.
Regarding claim 28, Bornard further discloses forming the local extension as a 3D component (Fig. 3).  However, it does not teach that the component is 3D printed.
3D printing is commonly known to offer the benefits of rapid prototyping, manufacturing complicated shapes, reducing manufacturing times and reducing cost.  Further, CN208569983 teaches that a known method of manufacturing of Francis turbines includes 3D printing (abstract).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to manufacture a Francis turbine as taught by Bornard, by utilizing a known manufacturing technique such as 3D printing for any and all components, including a local extension, as taught by Su, in order to reap the known benefits of 3D printing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745